         Case: 3:20-cv-00833-jdp Document #: 1 Filed: 09/09/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MARY PYAWASIT,                                    )
                                                  )      3:20-cv-00833
                       Plaintiff,                 )
                                                  )
       v.                                         )
                                                  )
WEBBANK CORPORATION,                              )
                                                  )
                       Defendant.                 )

                                           COMPLAINT


       NOW COMES the Plaintiff, MARY PYAWASIT, by and through her attorneys,

SMITHMARCO, P.C., and for her complaint against the Defendant, WEBBANK

CORPORATION, Plaintiff states as follows:

                                I.        PRELIMINARY STATEMENT

       1.      This is an action for actual and statutory damages for violations of the Fair Credit

Reporting Act (hereinafter “FCRA”), 15 U.S.C. §1681, et. seq.

                                    II.    JURISDICTION & VENUE

       2.      Jurisdiction arises under the Fair Credit Reporting Act 15 U.S.C. §1681, et. seq.,

and pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1337.

       3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                                           III.       PARTIES

       4.      MARY PYAWASIT, (hereinafter, “Plaintiff”) is an individual who currently is

residing in the City of Garrison, State of Minnesota. Plaintiff was at relevant times, a resident of

the state of Wisconsin.




                                             Page 1 of 6
         Case: 3:20-cv-00833-jdp Document #: 1 Filed: 09/09/20 Page 2 of 6




       5.      At all relevant times, Plaintiff was a “consumer” as that term is defined by 15

U.S.C. §1681a(c).

       6.      WEBBANK CORPORATION, (hereinafter, “Defendant”) is a business entity

engaged in providing consumer loans and financing as well as other financial services within the

State of Wisconsin. Defendant’s principal place of business is located in the State of Utah.

       7.      At all relevant times Defendant was a “person” as that term is defined by 15 U.S.C.

§1681a(b).

                                       IV.     ALLEGATIONS

       8.      Credit reports, as alleged in this pleading, are “consumer reports” as that term is

defined by 15 U.S.C. §1681a(d).

       9.      On or about May 3, 2018, Plaintiff filed a Voluntary Petition for Chapter 7

Bankruptcy (hereinafter, the “bankruptcy petition”) in the United States Bankruptcy Court for the

Western District of Wisconsin, commencing bankruptcy case number 18-11501.

       10.     At the time Plaintiff filed her bankruptcy petition, she owed a debt to Defendant.

The debt was for a credit card taken out by Plaintiff prior to Plaintiff’s bankruptcy filing.

       11.     Plaintiff scheduled the aforementioned debt in her bankruptcy petition as an

unsecured debt.

       12.     At the time Plaintiff filed her bankruptcy petition, she owed no other debt to

Defendant.

       13.     At the time Plaintiff filed her bankruptcy petition, she had no other accounts with

Defendant.




                                             Page 2 of 6
         Case: 3:20-cv-00833-jdp Document #: 1 Filed: 09/09/20 Page 3 of 6




       14.     On or about August 8, 2018, the United Stated Bankruptcy Court for the Western

District of Wisconsin entered an order discharging Plaintiff, thereby extinguishing her liability for

the aforementioned debt owed to Defendant.

       15.     In addition, at the time of Plaintiff’s discharge, there were no assets in the

bankruptcy estate to which to make any distribution.

       16.     Given that Plaintiff’s bankruptcy discharge resulted in no assets for distribution,

any unsecured debts that were incurred prior to the filing of Plaintiff’s bankruptcy petition are

considered discharged regardless of whether the debt was specifically listed in Plaintiff’s

bankruptcy petition schedules of creditors.

       17.     On or about August 11, 2017, The United Stated Bankruptcy Court for the Western

District of Wisconsin served a Certificate of Notice on Defendant, which included a copy of

Plaintiff’s Order of Discharge.

       18.     Defendant was effectively put on notice that any debt incurred prior to the filing of

that petition was discharged.

       19.     Defendant was aware that any debt incurred by Plaintiff prior to May 3, 2018 that

was assigned to Defendant for collection, was discharged in Plaintiff’s aforementioned

bankruptcy.

       20.     At no time since August 8, 2018 has Plaintiff owed any debt to Defendant.

       21.     At no time since August 8, 2018 has Plaintiff had any accounts open with

Defendant.

       22.     At no time since August 8, 2018 has Plaintiff had any personal credit account with

Defendant.




                                              Page 3 of 6
          Case: 3:20-cv-00833-jdp Document #: 1 Filed: 09/09/20 Page 4 of 6




        23.     At no time since August 8, 2018 has Plaintiff had any personal business relationship

with Defendant.

        24.     Given the facts delineated above, at no time since August 8, 2018 has Defendant

had any information in its possession to suggest that Plaintiff owed a debt to Defendant.

        25.     Given the facts delineated above, at no time since August 8, 2018 has Defendant

had any information in its possession to suggest that Plaintiff was responsible to pay a debt to

Defendant.

        26.     On or about June 25, 2019, despite being cognizant of the facts as delineated above,

Defendant accessed Plaintiff’s individual and personal credit file twice from Trans Union LLC, a

“consumer reporting agency” as that term is defined by 15 U.S.C. §1681a(f).

        27.     At no time on or prior to June 25, 2019 did Plaintiff consent to Defendant accessing

her individual and personal credit report.

        28.     On or about June 25, 2019, despite being cognizant of the facts as delineated above,

Defendant accessed Plaintiff’s individual and personal credit report twice without a legitimate

business reason to do so.

        29.     On or about June 25, 2019, despite being cognizant of the facts as delineated above,

Defendant accessed Plaintiff’s individual and personal credit report twice impermissibly.

        30.     On or about June 25, 2019, despite being cognizant of the facts as delineated above,

Defendant accessed Plaintiff’s individual and personal credit report without first informing

Plaintiff of its intent to do so.

        31.     On or about June 25, 2019, at the time Defendant accessed Plaintiff’s individual

and personal credit report, Defendant reviewed Plaintiff’s private information.




                                             Page 4 of 6
         Case: 3:20-cv-00833-jdp Document #: 1 Filed: 09/09/20 Page 5 of 6




       32.     On or about June 25, 2019, at the time Defendant accessed Plaintiff’s individual

and personal credit report, Defendant impermissibly obtained information relative to Plaintiff’s

personal and individual credit accounts.

       33.     On or about June 25, 2019, at the time Defendant accessed Plaintiff’s individual

and personal credit report, Defendant impermissibly obtained information relative to Plaintiff’s

payment history on her individual credit accounts.

       34.     On or about June 25, 2019, at the time Defendant accessed Plaintiff’s individual

and personal credit report, Defendant impermissibly obtained information relative to Plaintiff’s

credit history and credit worthiness.

       35.     On or about June 25, 2019, at the time Defendant accessed Plaintiff’s individual

and personal credit report, Plaintiff’s private financial information was published to Defendant.

       36.     On or about June 25, 2019, at the time Defendant accessed Plaintiff’s individual

and personal credit report, unknown employees, representative and/or agents of Defendant viewed

Plaintiff’s private financial information.

       37.     On or about June 25, 2019, at the time Defendant accessed Plaintiff’s individual

and personal credit report, Defendant impermissibly obtained personal information about Plaintiff,

such as her current and past addresses; date of birth; employment history; and, telephone numbers.

       38.     On or about June 25, 2019, at the time Defendant accessed Plaintiff’s individual

and personal credit report, Plaintiff’s personal information, as delineated above, was published to

Defendant.

       39.     Defendant’s conduct, as delineated above, is a violation of 15 U.S.C. §1681b(f)(1).

       40.     As a result of Defendant’s conduct, as delineated above, Plaintiff has suffered

actual damages in the form of financial and dignitary harm arising from the Defendant’s review of



                                             Page 5 of 6
           Case: 3:20-cv-00833-jdp Document #: 1 Filed: 09/09/20 Page 6 of 6




her personal information and her credit information and an injury to her credit rating and

reputation. Furthermore, Plaintiff will continue to suffer the same harm for an indefinite time in

the future, all to Plaintiff’s great detriment and loss.

                                        V.      JURY DEMAND

        41.     Plaintiff hereby demands a trial by jury on all issues so triable.

                                     VI.     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, MARY PYAWASIT, by and through her attorneys,

respectfully prays for Judgment to be entered in favor of Plaintiff and against Defendant as

follows:

                a.      All actual compensatory damages suffered;

                b.      Statutory damages of $1,000.00 for Defendant’s violation of the FCRA.

                c.      Punitive damages;

                d.      Plaintiff’s attorneys’ fees and costs; and,

                e.      Any other relief deemed appropriate by this Honorable Court.

                                                           Respectfully submitted,
                                                           MARY PYAWASIT

                                                            By:    s/ David M. Marco
                                                                   Attorney for Plaintiff
    Dated: September 9, 2020


    David M. Marco
    IL Bar No. 6273315/FL Bar No. 125266
    SMITHMARCO, P.C.
    55 W. Monroe Street, Suite 1200
    Chicago, IL 60603
    Telephone: (312) 546-6539
    Facsimile: (888) 418-1277
    E-Mail:     dmarco@smithmarco.com



                                              Page 6 of 6
